698 S.E.2d 403 (2010)
In the Matter of M.X.
No. 527P09-3.
Supreme Court of North Carolina.
June 16, 2010.
Bin Xu, pro se and for Yuecai Meng.
J. Edward Yeager, Jr., Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg County DSS.
Nita Kay Stanley, for M.X.
Pamela Newell Williams, Appellate Counsel/GAL, for M.X.
The following order has been entered on the motion filed on the 29th of April 2010 by Respondent (Mother) to Recuse Justice Robin E. Hudson:
"Motion Dismissed by order of the Court in conference this the 16th of June 2010."